   Case 1:20-cv-04661-SDG Document 17 Filed 01/15/21 Page 1 of 2


                                                                        FILED IN CHAMBERS
                                                                           U.S.D.C. ROME
                                                                        Jan 15 2021
                                                                  Date: __________________________
                  IN THE UNITED STATES DISTRICT COURT             JAMES N. HATTEN, Clerk
                 FOR THE NORTHERN DISTRICT OF GEORGIA                  s/Kari Butler
                                                                  By: ____________________________
                           ATLANTA DIVISION                                Deputy Clerk



RICKY R. FRANKLIN,

        Plaintiff,                       CIVIL ACTION FILE

   v.                                    NO. 1:20-CV-04661-SDG-WEJ

CARRINGTON MORTGAGE
SERVICES, LLC; WILMINGTON
SAVINGS FUND SOCIETY, FSB as
trustee for STANWICH MORTGAGE
LOAN TRUST H,

        Defendants.


                         ORDER FOR SERVICE OF
                      REPORT AND RECOMMENDATION

        The Report and Recommendation of the United States Magistrate Judge

made in accordance with 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72(b), N.D. Ga. R.

72.1(B), (D), and Standing Order 14-01 (N.D. Ga. Aug. 15, 2014), has been filed.

The Clerk is DIRECTED to serve upon counsel for the parties and directly upon

any unrepresented parties a copy of the Report and Recommendation and a copy

of this Order.
   Case 1:20-cv-04661-SDG Document 17 Filed 01/15/21 Page 2 of 2




      Pursuant to 28 U.S.C. § 636(b)(1), each party may file written objections,

if any, to the Report and Recommendation within FOURTEEN (14) DAYS of

service of this Order.     Should objections be filed, they shall specify with

particularity the alleged error(s) made (including reference by page number to any

transcripts if applicable) and shall be served upon the opposing party. The party

filing objections will be responsible for obtaining and filing the transcript of any

evidentiary hearing for review by the District Court. If no objections are filed,

the Report and Recommendation may be adopted as the opinion and order of the

District Court, and on appeal, the Court of Appeals will deem waived any

challenge to factual and legal findings to which there was no objection, subject to

interests-of-justice plain error review. 11th Cir. R. 3-1.

      The Clerk is DIRECTED to submit the Report and Recommendation with

objections, if any, to the District Court after expiration of the above time period.

      SO ORDERED AND DIRECTED, this 15th day of January, 2021.



                            __________________________
                            WALTER E. JOHNSON
                            UNITED STATES MAGISTRATE JUDGE




                                        2
